Citation Nr: 1035820	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant meets the basic eligibility requirements 
for entitlement to dependency and Dependency and Indemnity 
Compensation (DIC) payments, death pension benefits, and accrued 
benefits as a surviving spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954.  He died in November 2000.  The appellant asserts that she 
is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2008 VA Form 9, Appeal to Board of Veterans' Appeals, 
the appellant requested a hearing before a Veterans Law Judge at 
a local VA office (Travel Board hearing).  Accordingly, she was 
scheduled for a Travel Board hearing on August 12, 2010.  

In advance of that date, however, the appellant notified the RO 
that she would be unable to attend the upcoming hearing.  See 
August 9, 2010 Report of Contact.  In a follow-up statement, 
received after the scheduled Travel Board hearing, she explained 
that she had been unable to adttend the hearing because her son 
had been admitted to the hospital for emergency surgery and that, 
on the same date of the scheduled hearing, she had a meeting with 
a local community services department regarding a household 
emergency, which could not reasonably be rescheduled in a timely 
manner.  See August 19, 2010 statement.  

Even though the request for a rescheduled hearing was not made 
two weeks prior to the scheduled hearing as provided by 38 C.F.R. 
§ 20.704(c)(2009), the Board finds that "failure to appear was 
with good cause" and was made within 15 days of the the 
originally scheduled hearing under 38 C.F.R. § 20.704(d)(2009).  
Therefore, the Board finds that the appellant's motion for a 
rescheduled Travel Board hearing was timely and was made for good 
cause and is therefore granted.  

As the appellant has not yet been afforded a subsequent 
opportunity for a hearing before the Board, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall contact the appellant and 
schedule her for a Travel Board hearing 
before a Veterans Law Judge sitting at the 
appropriate RO, in accordance with applicable 
laws and regulations.  A copy of the notice 
to the appellant and her representative of 
the scheduling of the hearing should be 
placed in the record.  After the hearing is 
conducted, or if the appellant withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


